Exhibit 10.14

REIMBURSEMENT AND FEE AGREEMENT

THIS REIMBURSEMENT AND FEE AGREEMENT dated as of December 17, 2010 (this
“Agreement”) by and among TNP SRT SECURED HOLDINGS, LLC a Delaware limited
liability company, TNP SRT SAN JACINTO, LLC, a Delaware limited liability
company, and TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited liability
company (collectively, the “Borrower”) and THOMPSON NATIONAL PROPERTIES, LLC, a
Delaware limited liability company (the “Guarantor”).

WHEREAS, the Borrower is refinancing the existing revolving credit facility from
KeyBank National Association (the “Lender”) and increasing the credit facility
to the amount of up to $35,000,000 pursuant to that certain Revolving Credit
Agreement dated as of the date hereof (as the same may be amended, modified or
supplemented from time to time, the “Credit Agreement”) by and among the
Borrower and the Lender.

WHEREAS, as a condition precedent to the extension of the financial
accommodations provided under the Credit Agreement, the Lender has required the
Guarantor to execute a certain Guaranty (the “Guaranty”) dated on or about the
date hereof in favor of the Lender pursuant to which the Guarantor has
guaranteed a portion of the obligations of the Borrower under the Credit
Agreement; and

WHEREAS, the parties hereto desire to formally evidence the obligation of the
Borrower to reimburse the Guarantor for any payment made by the Guarantor under
the Guaranty and the Borrower desires to compensate the Guarantor for the
execution of the Guaranty and the incurrence by the Guarantor of the liabilities
thereunder.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereto
agree as follows:

Section 1. Definitions. The following terms shall have the meanings set forth
below for the purposes of this Agreement:

“Other Taxes” means any stamp or documentary taxes or any other excise or
property taxes, charges or similar levies which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement.

“Taxes” shall mean present or future taxes, levies, imposts, deductions, charges
or withholdings, and all liabilities with respect thereto.

Section 2. Reimbursement/Guaranty Fee.



--------------------------------------------------------------------------------

(a) In the event the Guarantor makes any payment to the Lender pursuant to, or
in respect of, the Guaranty, the Borrower shall, within two business days after
the Borrower receives notice from the Guarantor that the Guarantor has made such
payment, reimburse the Guarantor in an amount equal to the amount so paid by the
Guarantor under the Guaranty.

(b) In consideration of, and as a fee for, providing the Guaranty, the Borrower
agrees to pay the Guarantor, on the date hereof, an upfront fee (the “Upfront
Fee”) of $25,000. The Upfront Fee shall not be refundable, shall be payable in
immediately available funds and shall not be subject to counterclaim or set-off
for, or otherwise be affected by, any claim or dispute relating to any other
matter. The parties hereto acknowledge and agree that the Upfront Fee paid to
Guarantor pursuant to that certain Reimbursement and Fee Agreement dated
November 12, 2009, by and between TNP Strategic Retail Operating Partnership,
L.P, and Guarantor, shall be credited against the Upfront Fee due and payable
hereunder.

(c) In further consideration of, and as an additional fee for, providing the
Guaranty, the Borrower agrees to pay the Guarantor a guaranty fee (the “Guaranty
Fee”), for so long as the Guarantor is obligated under the Guaranty, calculated
on a per annum basis of a year of 360 days and for the actual number of days
elapsed, equal to: (x) 0.25% multiplied by (y) the weighted-average amount of
borrowings outstanding under the Credit Agreement during the term of the Credit
Agreement. As soon as the same is available, but no later than 25 days after the
maturity date of the Credit Agreement, the Borrower shall deliver to the
Guarantor a detailed schedule setting forth the dates and amounts of all
borrowings and repayments made by the Borrower under the Credit Agreement during
such period. The Guaranty Fee shall be calculated by the Guarantor promptly
after receipt of such information. Payment of the Guaranty Fee shall be made by
the Borrower to the Guarantor no later than 30 days after the maturity date of
the Credit Agreement.

(d) In the event the Borrower fails to pay any amount hereunder when due, such
amount shall bear interest at a rate per annum equal to the one-month London
interbank offered rate published from time to time by the Wall Street Journal
plus 1.50% and such amount, together with such interest, shall be payable on
demand.

(e) The obligation to pay the foregoing amounts shall be (i) absolute and
unconditional and shall not be subject to any offset or counterclaim of any kind
whatsoever and (ii) shall be due and payable notwithstanding (A) any lack of
validity or enforceability of the documents and instruments evidencing the
Credit Agreement, the Guaranty or any other agreement or instrument relating
thereto; (B) any change, restructuring or termination of the organizational
structure or existence of the Borrower; (C) any acts of any governmental or
quasi-governmental authority or regulatory body affecting the Borrower,
including, but not limited to, any economic, political, regulatory or other
events or any failure of any governmental or quasi-governmental authority or
regulatory body to permit the Borrower to comply with the terms of this
Agreement; or (D) any other circumstance which might otherwise constitute a
defense available to, or a discharge of, the Borrower.



--------------------------------------------------------------------------------

(f) (i) All payments by the Borrower under this Agreement shall be made free and
clear of, and without deduction or withholding for, any and all Taxes.

(ii) In addition, the Borrower shall pay any Other Taxes due in the present or
future.

(iii) The Borrower shall indemnify and hold harmless the Guarantor for the full
amount of Taxes or Other Taxes paid by the Guarantor and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted. Payment under this indemnification shall be made within
five days from the date the Guarantor makes written demand therefor.

(iv) If the Borrower is required by law to deduct or withhold any Taxes or Other
Taxes from or in respect of any sum payable hereunder, then:

(1) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings, the Guarantor receives an amount equal to
the sum it would have received had no such deductions or withholdings been made;
and

(2) the Borrower shall make such deductions or withholdings and pay the full
amount deducted to the relevant taxation or other authority in accordance with
applicable law.

(v) Within 30 days after the date of any payment by the Borrower of Taxes or
Other Taxes, the Borrower shall furnish to the Guarantor the original or a
certified copy of a receipt evidencing payment thereof, or other evidence of
payment satisfactory to the Guarantor.

(g) Simultaneously with the delivery by the Borrower to the Lender of its annual
and quarterly financial statements, the Borrower shall deliver a copy of same to
the Guarantor. Within thirty days after receipt by the Borrower of any notices,
correspondence or other communications from the Lender, the Borrower shall
provide true and correct copies of such correspondence to the Guarantor.

Section 3. Representations. The Borrower further represents to the Guarantor
that:

(a) Authorization. The Borrower has the right and power, and has taken all
necessary action to authorize it to execute, deliver and perform this Agreement
in accordance with its terms. This Agreement has been duly executed and
delivered by a duly authorized officer of the Borrower, and this Agreement is a
legal, valid and binding obligation of the Borrower enforceable against the
Borrower in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
generally the enforcement of creditors’ rights.



--------------------------------------------------------------------------------

(b) Compliance of Documents with Laws, etc. The execution and delivery of this
Agreement and the Credit Agreement do not and will not, by the passage of time,
the giving of notice or otherwise: (i) require any government approval or
violate any applicable law relating to the Borrower; or (ii) conflict with,
result in a breach of or constitute a default under, the organizational
documents or by-laws of the Borrower, or any indenture, agreement or other
instrument to which the Borrower is a party or by which it or any of its
properties may be bound.

Section 4. Benefits. This Agreement shall be binding upon, and shall inure to
the benefit of, the parties hereto and their respective successors and assigns
(including any subsequent obligor under the Guaranty). The Guarantor may assign
its rights and remedies hereunder (including the right to receive monies
hereunder) to any person or entity without the consent of the Borrower;
provided, however, that the Guarantor shall promptly notify the Borrower of any
such assignment by the Guarantor of this Agreement. The Borrower may not assign
or transfer all or any part of this Agreement or its obligations hereunder
without the prior written consent of the Guarantor.

Section 5. Governing Law/Jurisdiction.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE.

(b) THE BORROWER HEREBY SUBMITS TO THE NONEXCLUSIVE JURISDICTION AND VENUE OF
THE FEDERAL DISTRICT COURT OF THE DISTRICT OF DELAWARE OR ANY STATE COURT
LOCATED DELAWARE IN CONNECTION WITH ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT. TO THE EXTENT THAT THE BORROWER HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM JURISDICTION OF ANY COURT OR
FROM LEGAL PROCESS (WHETHER THROUGH SERVICE OF NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION, EXECUTION OR OTHERWISE) WITH RESPECT
TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
HEREUNDER.

(c) EACH OF THE BORROWER AND THE GUARANTOR WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.

Section 6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

Section 7. Notices. Notices to the Borrower shall be delivered to the address of
the Borrower set forth below the signature line therefor via fax, hand delivery
or overnight courier. All such notices shall be effective: (i) if faxed, upon
transmittal thereof (and a fax confirmation



--------------------------------------------------------------------------------

answer-back shall be deemed conclusive evidence of such delivery), (ii) if hand
delivered, when so delivered and (iii) if via courier, upon receipt by the
Guarantor of confirmation of delivery from the courier.

IN WITNESS WHEREOF, the parties hereto have caused this Reimbursement and Fee
Agreement to be executed by their duly authorized officers as of the date first
above written.

 

TNP SRT SECURED HOLDINGS, LLC, a Delaware limited liability company By:   TNP
Strategic Retail Operating Partnership, L.P., its sole member   By:   TNP
Strategic Retail Trust, Inc., its general partner     By:  

/s/ Christopher S. Cameron

    Print Name:  

Christopher S. Cameron

    Title: CFO-SRT REIT TNP SRT MORENO MARKETPLACE, LLC, a Delaware limited
liability company By:   TNP Secured Holdings, LLC, its sole member By:   TNP
Strategic Retail Operating Partnership, L.P., its sole member   By:  

TNP Strategic Retail Trust, Inc., its

general partner

    By:  

/s/ Christopher S. Cameron

    Print Name:  

Christopher S. Cameron

    Title: CFO-SRT REIT TNP SRT SAN JACINTO, LLC, a Delaware limited liability
company By:   TNP Secured Holdings, LLC, its sole member By:   TNP Strategic
Retail Operating Partnership, L.P., its sole member



--------------------------------------------------------------------------------

 

By:

 

TNP Strategic Retail Trust, Inc., its

general partner

   

By:

 

/s/ Christopher S. Cameron

   

Print Name:

 

Christopher S. Cameron

   

Title: CFO-SRT REIT

 

Address for Notices:

 

c/o TNP SRT Secured Holdings, LLC

1900 Main Street

Suite 700

Irvine, California 92614

Fax (949) 252-0212

THOMPSON NATIONAL PROPERTIES, LLC

By:

 

/s/ Anthony Thompson

Name: Anthony Thompson

Title: CEO

 

Address for Notices:

 

Thompson National Properties, LLC

1900 Main Street

Suite 700

Irvine, California 92614

Fax (949) 252-0212

[Signature Page to Thompson National Properties LLC Reimbursement and Fee
Agreement]